Citation Nr: 0609314	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for arthritis of the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the VA 
Regional Office (RO) in St. Louis, Missouri, that, among 
other things, determined that claims for service connection 
for arthritis of the right knee and arthritis of the back 
remained denied because the evidence submitted was not new 
and material.

A review of the record discloses that in a supplemental 
statement of the case dated in March 2005, the RO in Lincoln, 
Nebraska, found that new and material evidence had been 
submitted and reopened the claim, but denied service 
connection for arthritis of the back and arthritis of the 
right knee on a de novo basis.

Although the RO reopened the claims, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 
1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issues were restated in a Board 
Decision/Remand, dated July 12, 2005.  

In that Decision/Remand, the Board found that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for a right knee 
disability.  Subsequently, the Board granted service 
connection for the disability.  With respect to the back 
disorder, the Board found that it needed additional 
information prior to issuing a decision on the merits of the 
claim.  Hence, that issue was remanded.  

The Board notes that a review of the record discloses that 
service connection is in effect for hearing loss, rated as 50 
percent disabling, post-traumatic stress disorder, also rated 
as 50 percent disabling, tinnitus, rated as 10 percent 
disabling, and partial ankylosis of the right index finger, 
rated as noncompensably disabling.  The combined disability 
rating of 80 percent has been in effect from February 4, 
2005. The veteran has been determined to be entitled to a 
total compensation rating based on individual unemployability 
because of the severity of his service-connected disorders, 
from February 4, 2005.

Also, during the course of the veteran's appeal, the veteran 
has insinuated, in the alternative, that his current back 
disability may be the result of his now service-connected 
right knee disability.  The RO has not addressed this 
contention and it is referred back to the RO for further 
development and action if appropriate.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2005), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for a back disability, to include 
arthritis of the back, was denied by the agency of original 
jurisdiction in a January 1947 rating decision on the basis 
that the veteran's back disability was not related to his 
military service.

3.  The evidence received subsequent to the January 1947 RO's 
decision includes various medical records along with 
statements provided by the veteran.  While this evidence is 
not duplicative or cumulative, it is not so significant that 
it must be considered in order to decide fairly the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1947 rating decision denying entitlement to 
service connection for a back disability, to include 
arthritis, is final.  Veterans Regulation No. 2(a), Part II, 
Par. III, Veterans Administration Regulation 1008; 38 U.S.C. 
§ 709 (1946); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a back 
disability, to include arthritis, has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board observes that 
the VCAA left intact the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

Because the veteran's request to reopen the previously denied 
claim of service connection for a back disability was 
received in right knee disability was received in December 
2003, these regulatory provisions apply. 

VA satisfied its duty to notify by means of a January 2004 
letter form the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of July 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he provided new and material evidence sufficient to 
reopen his claim for entitlement to service connection for a 
back disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the latest VCAA letter of any additional records or 
evidence necessary for his claim.  The record reflects that 
since that letter was issued, the veteran has submitted 
numerous documents with respect to his claim.  Also, 
additional medical information has been obtained.  All of 
these records have been accepted and included in the claims 
folder for the Board's review.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his back disability and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim involving new and material evidence, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request and as 
such, a benefit is not being granted.  An effective date will 
not be assigned.  Hence, the veteran is not prejudiced by the 
lack of this element of notice.  Mayfield.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing new and material cases.  He has, by information 
letters, rating decisions, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Following the veteran's release from active duty after World 
War II, the veteran submitted a claim to the VA asking that 
benefits be granted for a back disability, including 
arthritis.  The veteran's service medical records were 
reviewed as were medical documents obtained shortly after he 
was discharged from the US Army.  Upon reviewing said 
documents, along with the affirmations made by the veteran, 
the RO concluded that the evidence did not support a grant of 
service connection for a back disability, to include 
arthritis.  The RO explained to the veteran that the evidence 
did not show that the back disability was caused by or 
aggravated as a result of his military service.  As such, 
service connection could not be granted.  The veteran was 
notified of this decision, but he did not appeal.  Hence, 
that decision became final.  That decision was issued in 
January 1947.  

Fifty-six years later, in December 2003, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in which he asked that service connection be awarded for a 
back disability.  The veteran's file was reviewed and in June 
2004, the RO concluded that the veteran had not submitted new 
and material evidence sufficient to reopen his claim.  The 
veteran was notified and he has appealed to the Board for 
review.

As noted above, the matter of the veteran's entitlement to 
service connection has been the subject of an adverse prior 
final decision.  As a result, service connection may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2005).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a January 1947 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a back disability, to include arthritis.  The basis for the 
denial was that the medical evidence did not show a casual 
relationship between the veteran's military service and his 
claimed condition.  The denial was also based on the fact 
that the medical evidence did not show that the veteran's 
military service aggravated a possible pre-existing 
condition.  The veteran was notified of that decision but he 
did not perfect his appeal; hence, it became final.  Veterans 
Regulation No. 2(a), Part II, Par. III, Veterans 
Administration Regulation 1008; 38 U.S.C. § 709 (1946); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and medical records.  Since then, 
the veteran has submitted written statements and VA medical 
treatment records.  The veteran's private medical records 
have been obtained along with any additional VA medical 
records.  He underwent medical examinations in March 2005 and 
again in October 2005.  

This evidence is new.  It was not of record prior to January 
1947.  However, to the extent that the veteran contends that 
he currently has a back disorder for which he may receive VA 
compensation benefits, this contention is not new.  To the 
extent that the appellant contends that any current back 
disability he now has is related to his military service, 
this contention is also not new.  Service medical records 
were already of record.

This evidence is not material because it does not 
substantiate a previously unestablished fact.  While the 
medical records have confirmed a current diagnosis with 
respect to his back, they have not suggested that this 
disability began in or was the result of his military 
service.  The only evidence linking the veteran's current 
disability with his military service are the assertions made 
by the veteran himself.  Notwithstanding their recent 
submission, the veteran's statements are essentially 
cumulative and have been previously seen and reviewed by the 
VA.

The board would add that the veteran's contentions that he 
has a back disability and that this is a result of his 
military service is neither material nor competent evidence.  
There is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the RO's January 1947 decision remains 
final, and not reopened.  Accordingly, the benefits sought on 
appeal must be denied.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a back 
disability, to include arthritis, is not reopened and the 
appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


